                                                                                FI LED
                                                                       U. ?- DIS TR ICT COURT
                       IN THE UNITED STATES DISTRICT cou FffSl RICT OF NFB•~AS ,A
                            FOR THE DISTRICT OF NEBRASKA              2020 JAN 30 PM 4: 23
                                                                     OFFICE OF THE CLERK
UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:09CR7

      VS .
                                                                     ORDER
ALLEN D. DOUGLAS

                      Defendant.



      This matter is before the Court on the Defendant's Unopposed Oral Motion for

Release .

      IT IS ORDERED that:

      1.     The Defendant's Unopposed Oral Motion for Release is granted .

      2.     The Defendant shall be released from the U.S. Marshal 's custody , on

Thursday, January 30 , 2020 .

      3.      Defendant is released on the same terms and conditions as previously

imposed in the Judgment and Commitment Order, Filing no . 49 .

      4.       The final disposition hearing will be set by further order of the court.



      Dated th is 30 th day of January 2020




                                                   BY THE COURT:

                                                   s/ Laurie Smith Camp
                                                   Laurie Smith Camp
                                                   Chief United States District Judge
